Citation Nr: 0819613	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  02-01 300	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of avascular necrosis of the right femoral head, 
currently evaluated as 30% disabling.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1993 to May 
1999.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a November 2001 rating action that 
reduced the rating of the veteran's postoperative residuals 
of avascular necrosis of the right femoral head from 30% to 
10% from February 2002.  

By decision of July 2005, the Board restored a 30% rating for 
postoperative residuals of avascular necrosis of the right 
femoral head, and remanded the matter of a rating in excess 
of 30% to the RO for further development of the evidence and 
for due process development.  

By decision of March 2007, the Board remanded this case to 
the RO to afford the veteran a Board hearing.

In April 2008, the veteran and his wife at the RO testified 
at a Board videoconference hearing before the undersigned 
Veterans Law Judge in Washington, D.C.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) include enhanced duties to 
notify and assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.

At the April 2008 Board hearing, the veteran testified that 
he had undergone surgery for his right hip disability since 
the last VA examination in 2006, and requested a new VA 
examination to determine the nature and degree of severity of 
his postoperative residuals.  Where the record does not 
adequately reveal the current state of a disability, the 
fulfillment of the duty to assist includes providing a 
thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule a re-examination whenever evidence 
indicates that there has been a material change in a 
disability or that the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2007); see Proscelle v. Derwinski,   2 
Vet. App. 629, 632 (1992).  Inadequate medical evaluation 
frustrates judicial review.  Hicks v. Brown,  8 Vet. 
App. 417, 422 (1995).  In this case, the duty to assist 
requires that the appellant be afforded a new VA examination 
to evaluate the current level of disability caused by his 
right hip because the evidence indicates that there has been 
a material change in his condition since the 2006 VA 
examination.  Under the circumstances, the Board finds that 
this case must be remanded to the RO to obtain a new VA 
orthopedic examination to resolve the increased rating issue 
on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

Prior to the examination, the RO should contact the veteran 
through his attorney and request him to sign and submit 
written authorization, following the current procedures in 
38 C.F.R. § 3.159, permitting the release to the VA of all 
records of pre-surgical, surgical, and post-surgical follow-
up evaluation and treatment for his right hip from the 
medical providers referred to at the April 2008 Board 
hearing.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should contact the veteran 
through his attorney and request him to 
submit written authorization to enable 
the VA to obtain all records of pre-
surgical, surgical, and post-surgical 
follow-up evaluation and treatment for 
his right hip from the medical providers 
referred to at the April 2008 Board 
hearing.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his attorney of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination by a physician to 
determine all current postoperative 
residuals of avascular necrosis of the 
right femoral head.  The entire claims 
folder must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.    

All appropriate tests and studies 
(including X-rays, if deemed appropriate) 
should be accomplished, and all clinical 
findings, including range of motion 
studies of the right thigh expressed in 
degrees, should be reported in detail.  
The doctor should render specific 
findings as to whether or not there is 
(a) a fracture of the surgical neck of 
the right femur with a false joint; (b) a 
fracture of the shaft or anatomical neck 
of the right femur with nonunion (either 
without loose motion, with weight-bearing 
preserved with the aid of a brace, or 
with loose motion, with a spiral or 
oblique fracture); (c) a flail right hip 
joint; and (d) right hip ankylosis (and 
if so, whether it is favorable, in 
flexion at an angle between 20 and   40 
degrees, and slight adduction or 
abduction; intermediate; unfavorable; or 
extremely unfavorable, with the foot not 
reaching the ground and crutches 
necessitated).

The physician should render specific 
findings as to whether, during the 
examination, the postoperative residuals 
of avascular necrosis of the right 
femoral head produce objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right hip.  If pain 
on motion is observed, he should indicate 
the point at which pain begins.  He 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the right hip due to 
pain and/or any of the other symptoms 
noted above during flare-ups of the 
postoperative residuals of avascular 
necrosis of the right femoral head and/or 
with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited right thigh 
motion. 

The doctor must set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
7.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his attorney 
an appropriate Supplemental Statement of 
the Case that includes clear reasons and 
bases for all determinations, and affords 
him the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

